Title: [Ferdinand Grand]: Draft Contract for the American Commissioners, 1 August 1777
From: Grand, Rodolphe-Ferdinand
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


A Paris le 1r. Aoust 1777
Nous soussignés en vertu de nos pouvoirs donnons ordre et pouvoir á Mr. [blank in MS] de nous procurer au mioeux possible et le plus promptement que faire se pourra quatre flutes de Guerre Comme Celle qui se construit en hollande.
Nous nous engageons en Consequence de fournir les fonds et les avances necessaires à sa requisition; nous en rapportant á tout ce qu’il Jugera á propos de faire pour nous procurer ces Vaisseaux, Comme aussy aux comptes qu’il nous en fournira moyenant seulement que le tout soit fait de concert avec Mr. [blank in MS.]
 
Endorsed by BF: Proposal of Contract for Vessels
